J-A29044-15

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

ELVIN W. JENKINS, II AND                :      IN THE SUPERIOR COURT OF
MARY ANN JENKINS, HIS WIFE              :            PENNSYLVANIA
                                        :
                  Appellants            :
           v.                           :
                                        :
JOHN R. KRIVOSH, MARY FRANCES           :
VENN AND HERON’S LANDING, LLC           :
T/D/B/A OLDE STONEWALL GOLF CLUB        :
                                        :
                  Appellees             :          No. 2045 WDA 2014

                      Appeal from the Order July 17, 2014
              in the Court of Common Pleas of Lawrence County,
                     Civil Division, No. 11212 of 2012 C.A.

BEFORE: FORD ELLIOTT, P.J.E., BOWES and MUSMANNO, JJ.

MEMORANDUM BY MUSMANNO, J.:                   FILED DECEMBER 23, 2015

     Elvin W. Jenkins, II (“Elvin”), and his wife, Mary Ann Jenkins

(collectively “the Jenkinses”), appeal the Order granting summary judgment

in favor of Heron’s Landing, LLC t/d/b/a Olde Stonewall Golf Club

(hereinafter “Heron’s Landing”).1 We reverse the Order entered in favor of

Heron’s Landing, and remand for further proceedings.

     In its Opinion, the trial court set forth the relevant factual and

procedural background, as follows:

     On December 31, 2011, [] Krivosh left his residence at
     approximately 8:00 a.m. and traveled with friends to search for
     campsites in Tidioute, Pennsylvania. They stopped for lunch at
     approximately 12:00 noon and [] Krivosh drank one beer. He
     eventually returned home at approximately 4:00 p.m. [] Krivosh

1
 Defendants, John R. Krivosh (“Krivosh”) and Mary Frances Venn (“Venn”),
are not parties to this appeal.
J-A29044-15

     then made arrangements to meet [] Venn at [Heron’s Landing]
     for drinks. Prior to going to [Heron’s Landing], [] Krivosh drank
     two “gulps” of vodka directly from the bottle, which he estimated
     was approximately eight ounces. He then placed the vodka
     bottle in his vehicle[,] as he intended on consuming more of it
     later to celebrate New Year’s Eve.

           [] Venn arrived at [Heron’s Landing] first[,] between 6:00
     and 6:30 p.m. She ordered a vodka tonic with a twist of lime.
     Shortly thereafter, [] Krivosh arrived and ordered himself and []
     Venn a vodka tonic. They were seated at the bar among 10 to
     15 other patrons[,] and began conversing when [] Krivosh
     informed [] Venn that he was terminating their relationship. []
     Krivosh consumed his drink and ordered another vodka tonic.
     He drank half of the second vodka tonic before departing
     [Heron’s Landing].

           [] Krivosh left [Heron’s Landing] first[,] and was followed
     by [] Venn. Both individuals drove separately in their own
     vehicles, but [] Venn followed [] Krivosh as, according to her
     deposition testimony, she did not know the route to return
     home. They eventually arrived at a traffic light. Once the light
     changed to green, [] Krivosh sped away[,] and [] Venn
     temporarily lost sight of his vehicle. As [] Krivosh was driving
     outside of [] Venn’s view, [] Krivosh attempted to navigate a
     curve in the road, [] crossed into the other lane of the roadway
     and struck a vehicle operated by [] Elvin [], who was severely
     injured. [] Venn approached the site of the accident[,] and []
     parked her vehicle behind [] Krivosh’s truck.

           After the collision, [] Krivosh exited his vehicle and
     approached the [Jenkinses’] vehicle[,] where he noticed that the
     driver, [Elvin], was trapped. [] Krivosh returned to his vehicle
     and disposed of the vodka bottle by throwing it over the hillside.
     Michael Paul Allen [“Allen”] observed [] Krivosh throw the vodka
     bottle over the hill[,] and stated in his affidavit that [] Krivosh
     could not walk straight. [Allen] also explained that [] Krivosh
     had to hold onto his truck to stand up, his speech was slurred,
     his eyes were bloodshot and glassy, and he was obviously
     intoxicated.

          Patrolman Jon W. Disher [“Officer Disher”] of the Ellwood
     City Police Department testified in his deposition that he
     responded to a communication informing him of an automobile


                                 -2-
J-A29044-15

     accident[,] and he arrived on the scene of the accident at 7:42
     p.m. Upon arrival, Officer Disher observed [] Krivosh leaning on
     his vehicle in an attempt to balance himself. [Officer Disher]
     approached [] Krivosh and he observed that [] Krivosh had
     glassy, bloodshot eyes, he was swaying in a circular motion and
     he emanated an odor of alcohol.          [Officer Disher] began
     speaking with [] Krivosh, who was attempting to keep his mouth
     closed in an effort to hide the odor of alcohol. [Officer Disher]
     questioned [] Krivosh concerning the bottle of alcohol that he
     threw over the hillside, which [] Krivosh denied. However,
     Officer Matthew Liberatore, also from the Ellwood City Police
     Department, recovered a vodka bottle after the hillside was
     illuminated by the local fire department. [] Krivosh insisted that
     he did not drink from the bottle [,] and only drank at [Heron’s
     Landing].

            At that time, Officer Disher administered field sobriety
     tests to [] Krivosh. The first field sobriety test administered was
     the horizontal gaze nystagmus, which consists of the police
     officer holding a pen in front of the potentially intoxicated person
     and moving it to the right and left side. Upon performing the
     test, [] Krivosh’s eyes did not track the pen and jumped from
     one position to the other, which indicated that he had a blood
     alcohol content [“BAC”] over [0].10[%]. Next, Officer Disher
     administered the walk and turn test, in which [] Krivosh was
     instructed to walk nine steps forward with his heel placed just in
     front of the toes of his opposite foot, turn around and then walk
     nine more steps in that manner. [] Krivosh failed on the first
     nine steps and had one misstep on the second nine steps.
     According to the police report, Officer Disher also administered a
     portable breath test, which indicated that [] Krivosh’s [BAC] was
     [0].09[%]. Officer Disher then placed [] Krivosh under arrest
     and transported him to Ellwood City hospital to undergo a blood
     test to determine his [BAC], which revealed that he had a [BAC]
     of 0.154[%]. Officer Disher testified that, upon first approaching
     [] Krivosh, it was apparent to any reasonable person that he was
     intoxicated.

Trial Court Opinion, 2/10/15, at 3-7 (footnote omitted, paragraph spacing

added).




                                 -3-
J-A29044-15

      On October 16, 2012, the Jenkinses commenced this action by filing a

Complaint, wherein they asserted claims against Heron’s Landing based on

its alleged violation of the Dram Shop Act, 47 P.S. § 4-493.2 On January 17,

2014, Heron’s Landing filed a Motion for summary judgment. On July 16,

2014, the trial court granted Heron’s Landing’s Motion for summary

judgment. The Jenkinses filed a timely Notice of Appeal and a court-ordered

Statement of Errors Complained of on Appeal.

      On appeal, the Jenkinses raise the following issues for our review:

      1. Whether the trial court erred in disregarding substantial
         circumstantial evidence that [] Krivosh was visibly intoxicated
         at the time he was served alcoholic beverages at [] Heron’s
         Landing[?]

      2. Whether the trial court failed to weigh the evidence of record
         in the light most favorable to the non-moving party[?]

      3. Did the trial court err in relying upon the oral testimony of co-
         defendants [] Krivosh, [] Venn, and Heron’s Landing []
         employee, Dale Thompson [“Thompson”], in deciding
         [Heron’s Landing’s] Motion for summary judgment[,] when a
         jury would be free to disregard any such testimony?

Brief for Appellants at 5 (capitalization omitted, issues renumbered for ease

of disposition).

2
 The Pennsylvania Dram Shop Act provides, in pertinent part, that it shall
be unlawful

      [f]or any licensee or the board, or any employee, servant or
      agent of such licensee or of the board, or any other person, to
      sell, furnish or give any liquor or malt or brewed beverages, or
      to permit any liquor or malt or brewed beverages to be sold,
      furnished or given, to any person visibly intoxicated….

47 P.S. § 4-493(1).

                                  -4-
J-A29044-15

     Our standard of review of an order granting a motion for summary

judgment is well-established:

     We view the record in the light most favorable to the non-
     moving party, and all doubts as to the existence of a genuine
     issue of material fact must be resolved against the moving party.
     Only where there is no genuine issue as to any material fact and
     it is clear that the moving party is entitled to a judgment as a
     matter of law will summary judgment be entered. Our scope of
     review of a trial court’s order granting or denying summary
     judgment is plenary, and our standard of review is clear: the
     trial court’s order will be reversed only where it is established
     that the court committed an error of law or abused its discretion.

Daley v. A.W. Chesterton, Inc., 37 A.3d 1175, 1179 (Pa. 2012) (citation

omitted).

     Because the Jenkinses’ first two issues are related, we will address

them together. The Jenkinses contend that, under Pennsylvania law, they

may establish a facility owner’s violation of the Dram Shop Act by

circumstantial evidence that a patron was visibly intoxicated when he was

served alcoholic beverages by the facility owner. Brief for Appellants at 22

(citing Fandozzi v. Kelly Hotel, Inc., 711 A.2d 524 (Pa. Super. 1998)).

The Jenkinses assert that they have produced substantial circumstantial

evidence that Krivosh was visibly intoxicated when Heron’s Landing served

him alcoholic beverages.    Brief for Appellants at 24.     In support, the

Jenkinses point to Krivosh’s testimony that he had consumed at least eight

ounces of vodka prior to his arrival at Heron’s Landing, and then consumed a

vodka tonic at Heron’s Landing prior to purchasing, and being served, his

final alcoholic beverage at Heron’s Landing. Id. The Jenkinses also point to


                                -5-
J-A29044-15

the report of Karl E. Williams, M.D., M.P.H. (“Dr. Williams”), from which it

could be inferred that Krivosh had consumed eight to nine drinks, and had a

BAC level of 0.172% at the time he left Heron’s Landing. Id.

      The Jenkinses further claim that Krivosh’s high level of intoxication, at

the time he was served alcoholic beverages at Heron’s Landing, is evidenced

by events that occurred shortly after he left the facility.    Id. at 25.   In

support, the Jenkinses point to (1) Venn’s testimony that she observed

Krivosh accelerate to a high level of speed after he had stopped at a red

light; (2) Allen’s statements that he had observed Krivosh traveling at a high

rate of speed through a turn in the road, causing his vehicle to travel

sideways and strike a mailbox located in Allen’s front yard; (3) the

statements of Allen and Officer Disher that, following the accident, Krivosh

displayed obvious signs of intoxication, including leaning across the hood of

his vehicle trying to balance himself, holding onto the back of his vehicle,

staggering and swaying, having glossed over and bloodshot eyes, having

slurred speech and smelling of alcohol; (4) Krivosh’s failure of field sobriety

tests administered by Officer Disher; and (5) the results of Krivosh’s blood

alcohol test after the accident, which established his BAC at 0.154%. Id.

      The Jenkinses assert that the trial court failed to weigh the evidence of

record in the light most favorable to them, as the non-moving party, when

considering Heron’s Landing’s Motion for summary judgment. Id. at 26. In

particular, the Jenkinses point to Dr. Williams’s report, and claim that the



                                  -6-
J-A29044-15

trial court failed to consider the alcohol consumption levels indicated therein,

and instead concluded, in a light most favorable to Heron’s Landing as the

moving party, that Krivosh had consumed a lesser amount. Id. at 26-27.

According to the Jenkinses, had the trial court properly considered the

evidence in a light most favorable to them, as it was required to do, the

evidence was sufficient to raise a question of material fact regarding

Krivosh’s level of intoxication while inside Heron’s Landing, requiring

submission of the case to the jury. Id.3

      In order to establish liability under the Dram Shop Act, it is not

sufficient for a plaintiff to establish merely that alcoholic beverages were

served to a patron, or that the patron was intoxicated at the time he caused

injury to another. See Fandozzi, 711 A.2d at 527. Rather, for dram shop

liability to attach, evidence must be produced indicating that the patron was

served alcohol at a time when he was visibly intoxicated. Id.; 47 P.S. § 4-

493(1).   To meet this standard, a plaintiff need not offer direct evidence

regarding the patron’s visible intoxication. See Fandozzi, 711 A.2d at 527.

Rather, a plaintiff can prove dram shop liability through circumstantial

evidence that an individual was served alcohol at a time when he was visibly

3
  The Jenkinses also argue that Heron’s Landing spoliated evidence relevant
to their claim, including videotape footage and cash receipts. Brief for
Appellants at 27. The Jenkinses contend that they were entitled to an
inference that that the contents of the videotape and the cash receipts would
have been unfavorable to Heron’s Landing. Id. However, based on our
conclusion, infra, that the circumstantial evidence presented by the
Jenkinses is sufficient to raise a question of material fact, we need not
address this issue.

                                  -7-
J-A29044-15

intoxicated.    Id.   Accordingly, we examine the Jenkinses’ circumstantial

evidence of Krivosh’s level of intoxication when he was at Heron’s Landing.

        As noted by the trial court, the Jenkinses presented evidence that

Krivosh was at Heron’s Landing for approximately one hour.4      Krivosh had

consumed some amount of alcohol prior to arriving at Heron’s Landing,5 but

drank only one and a half drinks while he was at Heron’s Landing.6 Krivosh

stated that he drank no alcohol after leaving Heron’s Landing.      See Trial

Court Opinion, 2/10/15, at 5. An inference exists that the accident occurred

approximately ten minutes after Krivosh left Heron’s Landing. See id. at 20

n.5 (indicating that Officer Disher testified that the drive from Heron’s

Landing to the accident scene takes approximately ten minutes). Following

the accident, Officer Disher and Allen observed Krivosh in an extremely

intoxicated condition.     Specifically, they observed Krivosh staggering and

swaying in a circular motion, leaning on his vehicle in an effort to balance

himself, slurring his speech, smelling of alcohol and displaying glassy,




4
 Venn testified that she arrived at Heron’s Landing between 6:00 p.m. and
6:30 p.m., and that Krivosh arrived soon thereafter. See Trial Court
Opinion, 2/10/15, at 4. Officer Disher arrived at the accident scene shortly
after the accident occurred, at approximately 7:42 p.m. See id. at 5.
5
 Krivosh stated that he drank two large gulps from a vodka bottle prior to
going to Heron’s Landing, which he estimated to be approximately eight
ounces. See Trial Court Opinion, 2/10/15, at 4.
6
    See Trial Court Opinion, 2/10/15, at 4.



                                    -8-
J-A29044-15

bloodshot eyes. See id. at 5. Krivosh also failed three field sobriety tests

administered by Officer Disher following the accident. See id. at 5-6.

      The Jenkinses also submitted the expert report of Dr. Williams to

explain how Krivosh could have consumed enough alcohol to register a BAC

of 0.154% approximately one hour after leaving Heron’s Landing.7             Dr.

Williams’s report indicates, through use of relation-back extrapolation

methods, that Krivosh’s BAC would have been even higher (0.172%) when

he left Heron’s Landing.        According to Dr. Williams, Krivosh’s BAC level

indicates that eight to nine alcoholic drinks were present in his blood stream

at the time of the accident.8

      This Court has refused to find a question of material fact with respect

to visible intoxication solely on the basis of expert relation-back testimony.

See Fandozzi, 711 A.2d at 528. However, a question of material fact may

be created when an expert’s relation-back conclusions are supported by

additional circumstantial evidence indicating that the patron may have been

visibly intoxicated while he was in the establishment in question. See id.

      Given Krivosh’s visibly intoxicated condition shortly after leaving

Heron’s Landing, and his BAC of 0.154% approximately one hour after

leaving Heron’s Landing, a jury could reasonably infer that Krivosh was

7
  The Jenkinses presented evidence that Krivosh’s BAC was measured at
8:35 p.m. See Dr. William’s Expert Report, 5/13/14, at 2.

8
  Any dispute with respect to Dr. Williams’s method of calculation, or the
conclusions drawn from his calculations, would go to the weight to be
accorded his testimony. See Fandozzi, 711 A.2d at 528.

                                     -9-
J-A29044-15

exhibiting visible signs of intoxication when he was inside Heron’s Landing,

even in the absence of Dr. Williams’s report. See Fandozzi, 711 A.2d at

529.    Thus, we conclude that the Jenkinses have raised a question of

material fact as to whether Krivosh was visibly intoxicated at the time he

was served alcoholic beverages at Heron’s Landing, and this issue should

have been submitted to the jury.          Accordingly, the trial court erred by

granting summary judgment in favor of Heron’s Landing.

       Based on our disposition as to the Jenkinses’ first two issues, we need

not address their final issue.

       Order reversed. Case remanded for further proceedings. Jurisdiction

relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 12/23/2015




                                 - 10 -
                                               (.                                                f   .·
                                                                                                           Circulated 12/03/2015 04:19 PM



                       ELVIN W. JENKINS, II and MARY                             IN THE COURT OF COMMON PLEAS
                       ANNA JENKINS,
                                                                                 LAWRENCE COUNTY, PENNSYLVANIA
                                              Plaintiffs,
                                                                                 CIVIL DIVISION
                       VS.
                                                                                 NO. 11212 OF 2012

                       JOHN R. KRIVOSH, MARY FRANCES
                       VENN and HERON'S LANDING, LLC,
                       t/d/b/a OLDE STONEWALL GOLF
                       CLUB,

                                              Defendants.
                                                                                                                                         C)        ,,
                                                                                                                             __!         N         ':;~
                                                                                                                                                                          ,.
                                         (                                      (   -
                                                                                        Circulated 12/03/2015 04:19 PM




                  Court dismissed the Plaintiffs' claims against the defendant Heron's Landing, LLC,

                  t/d/b/a Olde Stonewall Golf Club (hereinafter "Heron's Landing"). On January 13, 2015,

                  the Plaintiffs filed their Statement Of Errors Complained Of On Appeal, asserting that the

                  Court committed the following errors:

                      I.   The Court erred in relying upon the testimony of John R. Krivosh, Mary Frances
                           Venn and an employee of Heron's Landing Dale Thomson in deciding to grant
                           summary judgment where a jury would be permitted to disregard such testimony;

                     II.   The Court failed to distinguish the current case from the Superior Court's
                           decisions in Johnson v. Harris, 419 Pa. Super. 541, 615 A.2d 771 (1992) and
                           Conner v. Duffy, 438 Pa. Super. 277, 652 A.2d 372 (1994);

                    Ill.   The Court failed to consider the record in the light most favorable to the non-
                           moving party;

                   IV.     The Court erred by disregarding substantial circumstantial evidence that John R.
                           Krivosh was visibly intoxicated at the time he was served alcoholic beverages at
                           Shakespeare's Restaurant;

                    V.     The Court erred in failing to consider circumstantial evidence that, ten minutes
                           after leaving the facility owned by Heron's Landing, Defendant Krivosh could not
                           walk straight, had to hold onto his truck to stand, had slurred speech, bloodshot
                           and glassy eyes and appeared obviously intoxicated to Michael Paul Allen;

                   VI.     The Court failed to consider circumstantial evidence that Officer Disher observed
                           Mr. Krivosh leaning on his vehicle in an attempt to balance himself, he had glassy,
                           bloodshot eyes and he was swaying in a circular motion;

                  VII.     The Court erred in failing to consider the circumstantial evidence that Officer
                           Disher testified that it would be apparent to any reasonable person that Mr.
                           Krivosh was intoxicated ten minutes after leaving Shakespeare's Restaurant;

                  VIII.    The Court ignored the law concerning summary judgment when it decided to
                           accept the testimony of Mr. Krivosh that he drank eight ounces of alcohol prior to
                           going to Shakespeare's Restaurant when there is evidence that he could have
                           consumed 16 ounces of alcohol at that time;

                   IX.     The Court erred in acknowledging that a plaintiff can prove that an establishment
                           served alcohol to a visibly intoxicated person through circumstantial evidence and
    ssso                   then proceeding to ignore that law;
  JUDICIAL
  DISTRICT




WRENCE   COUNTY
3ENNSVLVANIA
                                                                 2
                                           (                                      (        Circulated 12/03/2015 04:19 PM




                      X.    The Court failed to follow the Superior Court's decision in Fandozzi v. Kelly Hotel,
                            Inc., 711 A.2d 524 (Pa. Super. 1998);

                     XI.    The Court erred in failing to find that the expert report provided by the Plaintiffs
                            was supported by the circumstantial evidence creating an issue of material fact;

                     XII.   The Court failed to consider the circumstantial evidence of the spoliation of
                            evidence by Heron's Landing as it relates to the destruction of the videotape and
                            the cash receipts;

                    XIII.   The Court failed to consider the circumstantial evidence of Defendant Heron's
                            Landing's violation of Pennsylvania Liquor Laws in general;

                    XIV.    The Court erred in weighing the evidence to determine that Mr. Krivosh consumed
                            eight ounces of vodka prior to being served at Shakespeare's Restaurant when
                            there was circumstantial evidence to suggest that Mr. Krivosh consumed
                            considerably more vodka than that;

                    XV.     The Court erred in concluding that the record was devoid of any reference that
                            Mr. Krivosh was unable to control his vehicle when Michael Paul Allen provided
                            an Affidavit that just prior to the accident Mr. Krivosh's vehicle was traveling at an
                            extremely high rate of speed and was traveling sideways. Mr. Allen's Affidavit
                            further provided that Mr. Krivosh's pickup truck slammed into Mr. Allen's mailbox
                            as it was sliding sideways. Mr. Allen's Affidavit further provided that the pickup
                            truck continued to slide sideways for about 100 feet and hit a guardrail on the
                            south side of Wampum Avenue and that when the pickup truck hit the guardrail, it
                            spun counterclockwise and then hit the vehicle driven by Elvin Jenkins in Mr.
                            Jen kin's lane of travel, head on;

                    XVI.    The Court erred in suggesting that Mr. Kirovsh's intoxicated appearance
                            approximately ten minutes after leaving Shakespeare's Restaurant was not
                            circumstantially indicative of his appearance at Shakespeare's Restaurant; and

                    VII.    The Court erred in finding that it is somehow important to note that Mr. Krivosh
                            was able to throw a vodka bottle over a hill just after a high-speed collision.

                            On December 31, 2011, defendant John Krivosh left his residence at

                    approximately 8:00 a.m. and traveled with friends to search for campsites in Tidioute,

                    Pennsylvania. They stopped for lunch at approximately 12:00 noon and Defendant

                    Krivosh drank one beer. He eventually returned home at approximately 4:00 p.m.
     53RD
  JUDICIAL
  DISTRICT
                    Defendant Krivosh then made arrangements to meet defendant Mary Frances Venn at


WRENCE     COUNTY
:3ENNSYLVANIA
                                                                   3
                                                      ( .·   .
                                                                                                                   Circulated 12/03/2015 04:19 PM




                       Shakespeare's Restaurant & Pub (hereinafter "Shakespeare's Restaurant"), which is

                       owned by Defendant Heron's Landing, for drinks. Prior to going to the restaurant,

                           Defendant Krivosh drank two "gulps" of vodka directly from the bottle, which he

                       estimated was approximately eight ounces. He then placed the vodka bottle in his

                       vehicle as he intended on consuming more of it later to celebrate New Year's Eve.

                       Defendant Venn arrived at Shakespeare's Restaurant first between 6:00 and 6:30 p.m.

                       She ordered a vodka tonic with a twist of lime. Shortly thereafter, Defendant Krivosh

                       arrived and ordered himself and Defendant Venn a vodka tonic. They were seated at

                       the bar among 10 to 15 other patrons and began conversing when Defendant Krivosh

                       informed Defendant Venn that he was terminating their relationship. Defendant Krivosh

                       consumed his drink and ordered another vodka tonic. He drank half of the second

                       vodka tonic before departing the restaurant. Defendant Krivosh left the restaurant first

                       and was followed by Defendant Venn. Both individuals drove separately in their own

                       vehicles", but Defendant Venn followed Defendant Krivosh as, according to her

                       deposition testimony, she did not know the route to return home. They eventually

                       arrived at a traffic light. Once the light changed to green, Defendant Krivosh sped away

                       and Defendant Venn temporarily lost sight of his vehicle. As Defendant Krivosh was

                       driving outside of Defendant Venn's view, Defendant Krivosh attempted to navigate a

                       curve in the road, he crossed into the other lane of the roadway and struck a vehicle

                       operated by plaintiff Elvin W. Jenkins, who was severely injured. Defendant Venn

                       approached the site of the accident and she parked her vehicle behind Defendant

                       Krivosh's truck. After the collision, Defendant Krivosh exited his vehicle and approached
     53RD

   JUDICIAL
   DISTRICT
                       2
                           It must be noted that the vehicle being driven by Defendant Krivosh was registered   in Defendant Venn's name .

. WRENCE      COUNTY
PENNSYLVANIA                                                                        4
                                                                                         Circulated 12/03/2015 04:19 PM




                   the Plaintiffs' vehicle where he noticed that the driver, Mr. Jenkins, was trapped.

                   Defendant Krivosh returned to his vehicle and disposed of the vodka bottle by throwing it

                   over the hillside. Michael Paul Allen observed Defendant Krivosh throw the vodka bottle

                   over the hill and stated in his affidavit that Defendant Krivosh could not walk straight. He

                   also explained that Defendant Krivosh had to hold onto his truck to stand up, his speech

                   was slurred, his eyes were bloodshot and glassy, and he was obviously intoxicated.

                          Patrolman Jon W. Disher of the Ellwood City Police Department testified in his

                   deposition that he responded to a communication informing him of an automobile

                   accident and he arrived on the scene of the accident at 7:42 p.m. Upon arrival, Officer

                   Disher observed Defendant Krivosh leaning on his vehicle in an attempt to balance

                   himself. The officer approached Defendant Krivosh and he observed that Defendant

                   Krivosh had glassy, bloodshot eyes, he was swaying in a circular motion and he

                   emanated an odor of alcohol. Officer Disher began speaking with Defendant Krivosh,

                   who was attempting to keep his mouth closed in an effort to hide the odor of alcohol.

                   The officer questioned Defendant Krivosh concerning the bottle of vodka that he threw

                   over the hillside, which Defendant Krivosh denied. However, Officer Matthew Liberatore,

                   also from the Ellwood City Police Department, recovered a vodka bottle after the hillside

                   was illuminated by the local fire department. Defendant Krivosh insisted that he did not

                   drink from the bottle and only drank at Shakespeare's Restaurant. At that time, Officer

                   Disher administered field sobriety tests to Defendant Krivosh. The first field sobriety test

                   administered was the horizontal gaze nystagmus, which consists of the police officer

                   holding a pen in front of the potentially intoxicated person and moving it to the right and
     53RD
  JUDICIAL
                   left side. Upon performing this test, Defendant Krivosh's eyes did not track the pen and
  DISTRICT




WRENCE    COUNTY
;;,ENNSYLVANIA                                                  5
                                                                                           Circulated 12/03/2015 04:19 PM




                      jumped from one position to the other, which indicated that he had a blood alcohol

                      content over .10 percent. Next, Officer Disher administered the walk and turn test, in

                      which Defendant Krivosh was instructed to walk nine steps forward with his heel placed

                      just in front of the toes of his opposite foot, turn around and then walk nine more steps in

                      that manner. Defendant Krivosh failed on the first nine steps and had one misstep on

                      the second nine steps. According to the police report, Officer Disher also administered a

                      portable breath test, which indicated that Defendant Krivosh's blood alcohol content was

                      .09 percent. Officer Disher then placed Defendant Krivosh under arrest and transported

                      him to Ellwood City Hospital to undergo a blood test to determine his blood alcohol

                      content, which revealed that he had a blood alcohol content of 0.154 percent. Officer

                      Disher testified that, upon first approaching Defendant Krivosh, it was apparent to any

                      reasonable person that he was intoxicated.

                             On October 16, 2012, the Plaintiffs filed suit seeking damages against Defendant

                      Krivosh, Defendant Venn and Defendant Heron's Landing. The claims against

                      Defendant Heron's Landing are based upon alleged violations of the Dram Shop Act.

                      On November 20, 2012, Defendants Krivosh and Venn filed Preliminary Objections To

                      Complaint, which were overruled in part and sustained in part by Opinion and Order of

                      Court issued by the Honorable Eugene E. Fike, Senior Judge, dated May 7, 2013. In the

                      interim, Defendant Heron's Landing filed its Answer, New Matter and Crossclaims on

                      February 28, 2013. The Plaintiffs then filed an Amended Complaint on May 14, 2013, to

                      which Defendant Heron's Landing filed an Answer, New Matter And Crossclaim To The

                      Plaintiffs' Amended Complaint on June 18, 2013. Eventually, Defendant Heron's
    53RD
  JUDICIAL
                      Landing filed its Motion For Summary Judgment on January 17, 2014, which argued that
  DISTRICT




WRENCE       COUNTY
PENNSYLVANIA                                                       6
                                                                                               Circulated 12/03/2015 04:19 PM




                      the Plaintiffs have failed to present evidence to create a question of fact that employees

                      of Defendant Heron's Landing served alcohol to Defendant Krivosh when he was visibly

                      intoxicated and the Plaintiffs should not be provided with additional time to procure a

                      toxicology expert as that, by itself, is not sufficient evidence to permit the Plaintiffs' claim

                      to survive summary judgment. The Plaintiffs have filed the expert report of Karl E.

                      Williams, MD, MPH, on May 15, 2014, with their Brief In Answer To Defendant's Motion

                      For Summary Judgment. Therefore, the Court no longer had to address that issue as

                      the Plaintiffs did not need further time to procure an expert report. The Court, in its

                      Order and Opinion dated July 16, 2014, granted Defendant Heron's Landing's Motion

                      For Summary Judgment and dismissed all the claims against it as the Plaintiffs were

                      unable to provide any evidence that the Defendant was visibly intoxicated when he was

                      served alcohol at Shakespeare's Restaurant. The Plaintiffs have now appealed and

                      asserted 17 errors concerning the Court's decision to grant summary judgment;

                      however, all of those assertions pertain to whether the Plaintiffs have presented

                      sufficient evidence to establish an issue of material fact regarding whether Mr. Krivosh

                      was visibly intoxicated when he was served alcoholic beverages at Shakespeare's

                      Restaurant. As such, the Court will address all of the issues contained in the Plaintiffs'

                      Statement Of Errors Complained Of On Appeal as a whole.

                             The purpose of the Summary Judgment Rule is to eliminate cases prior to trial

                      where a party cannot make out a claim or defense after the relevant discovery has been

                      completed. Miller v. Sacred Heart Hospital, 753 A.2d 829 (Pa. Super. 2000). The

                      mission of the summary judgment procedure is to pierce the pleadings and to assess the
    53RD

 JUDICIAL             proof in order to see whether there is a genuine need for a trial. The summary judgment
  DISTRICT




NRENCE       COUNTY
'ENNSYLVANIA                                                         7
                                                                                        Circulated 12/03/2015 04:19 PM




                  rule exists to dispense with a trial of the case or, in some matters, issues in a case,

                  where a party lacks the beginnings of evidence to establish or contest a material issue.

                  Ertel v. Patriot-News Company, 544 Pa. 93, 674 A.2d 1038 (1996), reargument denied,

                  (1996), certiorari denied, 519 U.S. 1008 (1996).

                           Any party may move for summary judgment in whole or in part as a matter of law

                  whenever there is no genuine issue of any material fact as to a necessary element of the

                  cause of action or defense which could be established by additional discovery or expert

                  report or if, after the completion of discovery relevant to the motion, including the

                  production of expert reports, an adverse party who will bear the burden of proof at trial

                  has failed to produce evidence of facts essential to the cause of action or defense which

                  in a jury trial would require the issues to be submitted to a jury. Pa.R.C.P. No. 1035.2.

                  Summary judgment may be granted only in cases where it is clear and free from doubt

                  that there is no genuine issue as to any material fact and that the moving party is entitled

                  to a summary judgment as a matter of law. Kafando v. Erie Ceramic Arts Co., 764 A.2d
59, 61 (Pa. Super. 2000) (citing Rush v. Philadelphia Newspapers, Inc., 732 A.2d 648,

                  650-651 (Pa. Super. 1999). If the non-moving party does not respond, the trial court

                  may grant summary judgment on that basis. Pa.R.C.P. No. 1035.2(d); see a/so Harber

                  Philadelphia Center City Office Limited v. LPCI, L.T.D., 764 A.2d 1100 (Pa. Super.

                  2000).

                           When determining whether to grant a motion for summary judgment, the Court

                  must view the record in the light most favorable to the non-moving party, and all doubts

                  as to the existence of a genuine issue of material fact must be resolved against the
     53RD
  JUDICIAL
                  moving party. Hughes v. Seven Springs Farm, Inc., 563 Pa. 501, 752 A.2d 339 (2000).
  DISTRICT




WRENCE   COUNTY
:,ENNSYLVANJA                                                   8
                                                                                            Circulated 12/03/2015 04:19 PM




                      In passing on a motion for summary judgment, the court must examine the record in a

                      light most favorable to the non-movant and resolve any doubt in his favor. Swartley v.

                      Hoffner, 734 A.2d 915 (Pa. Super. 1999). Summary judgment is proper only when the

                      uncontroverted allegations in the pleadings, depositions, answers to interrogatories,

                      admissions of record, and submitted affidavits demonstrate that no genuine issue of

                      material fact exists, and that the moving party is entitled to judgment as a matter of law.

                      P.J.S. v. Pennsylvania State Ethics Comm'n, 555 Pa. 149, 153, 723 A.2d 174, 175

                      (1999).

                             Only when the facts are so clear that reasonable minds cannot differ, a trial court

                      may properly enter summary judgment. Basile v. H&R Block, supra. Thus, a proper

                      grant of summary judgment depends upon an evidentiary record that either (1) shows

                      the material facts are undisputed or (2) contains insufficient evidence of facts to make

                      out a prima facie cause of action or defense. Rauch v. Mike-Mayer, 783 A.2d 815 (Pa.

                      Super. 2001). It is not the function of the Court ruling on a motion for summary judgment

                      to weigh evidence and to determine the truth of the matter. Keenheel v. Pennsylvania

                      Securities Commission, 143 Pa. Cmwlth. 494, 579 A.2d 1358 (1990).

                            The Plaintiffs' claims against Heron's Landing are based upon 47 P.S. §4-493(1 ),

                      which states:

                             It shall be unlawful-

                            (1) Furnishingliquoror malt or brewed beverages to certain persons.
                            For any licensee or the board, or any employe[e], servant or agent of such
                            licensee or of the board, or any other person, to sell furnish or give any
                            liquor or malt or brewed beverages, or to permit any liquor or malt or
                            brewed beverages to be sold, furnished or given, to any person visibly
     53RD                   intoxicated, or to any minor ... (emphasis added).
  JUDICIAL
  DISTRICT




WRENCE       COUNTY
PENNSYLVANIA                                                       9
                                                                                   (        Circulated 12/03/2015 04:19 PM




                      In an action based upon a violation of the Dram Shop Act, the plaintiff is required to

                      establish the following: "(1) that an employee or agent of [the defendant] served the

                      [plaintiff] alcoholic beverages at a time when he [or she] was visibly intoxicated; and (2)

                      that this violation of the statute proximately caused his [or her] injuries." Fandozzi v.

                      Kelly Hotel, Inc., 711 A.2d 524, 525, 526 (Pa. Super. 1998) (citing Johnson v. Harris,

                      419 Pa. Super. 541, 548-550, 615 A.2d 771, 775 (1992)). A plaintiff can establish that

                      an establishment served alcohol to a visibly intoxicated patron through circumstantial

                      evidence in the absence of direct eyewitness evidence. _kl, 711 A.2d at 526. A licensee

                      will not be held liable based upon any consideration, such as blood alcohol content, that

                      is not externally apparent as the law focuses on visible signs of intoxication. Laukemann

                      v. Com., Pennsylvania Liquor Control Bd., 82 Pa. Cmwlth. 502, 506, 475 A.2d 955, 956-

                      957 (1984). 'The practical effect of the law is to insist that the licensee be governed by

                      appearances, rather than by medical diagnosis." _kl

                             The Plaintiffs cite to Fandozzi for the proposition that visible intoxication can be

                      proven in the absence of direct eye witness testimony. In Fandozzi, the decedent

                      walked a distance of one mile from his hunting camp to the Kelly Hotel where the

                      decedent began consuming alcoholic beverages. A bartender recalled serving him two

                      alcoholic drinks prior to asking for him to pay a cover charge and another drink after

                      speaking with him. The bartender did not recall what the decedent was drinking or the

                      total number of drinks he consumed. The decedent then exited the Kelly Hotel where he

                      was observed by three individuals either on the porch in front of the Kelly Hotel or on the

                      adjacent road. One of those individuals was the co-owner of the Kelly Hotel, who was
     53RD
  JUDICIAL
                      working the door. He said goodbye to the decedent and watched him walk across the
  DISTRICT




WRENCE       COUNTY
PENNSYLVANIA                                                       10
                                                                                       Circulated 12/03/2015 04:19 PM




                 street where he fell to the ground. The co-owner attempted to help him up and noticed

                 that the decedent was staggering and his speech was slurred; however, the co-owner

                 did not notice those signs of intoxication prior to the fall. The co-owner then helped the

                 decedent back to the front porch where the decedent slept for a while. He then

                 attempted to walk, but fell again in the middle of the street. Another individual testified

                 that she observed the decedent when he was leaving the Kelly Hotel at some time after

                 9:30 p.m. He seemed to be very intoxicated and was staggering before he fell in the

                 middle of the street. She offered to drive the decedent home in a friend's vehicle. A

                 teen-age boy, who was accompanying that individual, also observed the decedent

                 stagger and fall in the street. He stated that the decedent smelled of alcohol and had

                 slurred speech. The individual and the teenage-age boy were unable to understand the

                 decedent when he explained where he lived due to his slurred speech and both stated

                 he smelled of alcohol. The decedent was unable to identify exactly where he lived, so

                 they left him at the entrance to a campground about a mile away from the Kelly Hotel.

                 Early the next morning, state troopers found the decedent lying on the side of the road

                 near the entrance of the campground. The troopers noticed that he had a head injury,

                 was bleeding and demonstrated a high degree of intoxication. He was taken to the

                 hospital where a blood test revealed that he had a blood alcohol content of 0.214

                 percent. The decedent died from the injury to his head. The appellants filed suit against

                 the Kelly Hotel among other defendants. The trial court granted summary judgment in

                 favor of the Kelly Hotel on the issue of liability under the Dram Shop Act. It must be

                 noted that the appellants offered an expert report stating that the decedent's blood
    53RD

  JUDICIAL
  DISTRICT




WRENCE COUNTY
;:,ENNSYLVANIA                                                11
                                                  r                                      r
                                              (                                          (       Circulated 12/03/2015 04:19 PM




                   alcohol content at the time he left the hotel would have been .30 percent and he would

                   have displayed visible signs of intoxication while in the Kelly Hotel.

                          The Fandozzi Court initially stated that it is not enough to serve a patron alcoholic

                   beverages, for civil liability to attach, there must be evidence that the patron was served

                   alcohol when he or she was visibly intoxicated.             Fandozzi, 711 A.2d at 527 (citing Holpp

                   v. Fez. Inc., 440 Pa. Super. 512, 515-517, 656 A.2d 147, 149 (1995)). The Court also

                   noted that the appellants have failed to produce any direct evidence that the decedent

                   was visibly intoxicated at the time he was served alcohol, but there was sufficient

                   circumstantial evidence to create a jury question on that issue. ~             The Fandozzi Court

                   reasoned that the appellants presented circumstantial evidence that the decedent was

                   visibly intoxicated, which included the decedent drank alcohol for two hours at the hotel,

                   he was observed by three witnesses in an extremely intoxicated condition, either on the

                   porch of the Kelly Hotel or in its close proximity on the adjacent street, he was stumbling,

                   he fell twice on the street, had slurred speech, smelled of alcohol, he could not identify

                   the location of his hunting camp and he fell asleep on the porch of the Kelly Hotel. ~                In

                   addition, a blood alcohol test taken approximately six hours after the decedent left the

                   hotel indicated that he had a blood alcohol content of 0.214 percent. The appellants

                   also provided an expert report that stated the decedent's blood alcohol content would

                   have been .30 percent when he was at the hotel and he would have demonstrated signs

                   of visible intoxication.           The Court explained that the medical testimony alone is

                   insufficient to create an issue of material fact concerning visible intoxication.         ~. 711
A.2d at 5289 (citing Johnson v. Harris, 419 Pa. Super. 541, 615 A.2d 771, 776 (1992)).
   53RD
 JUDICIAL          The expert report in Fandozzi was supported by the circumstantial evidence creating an
 DISTRICT




NRENCE    COUNTY
'ENNSYLVANIA                                                              12
                                            (.                                                (   .      Circulated 12/03/2015 04:19 PM




                issue of material fact, but the medical testimony by itself did not.                  kl    The Court

                reasoned, "Appellants have presented evidence that [decedent] drank more than the

                equivalent of fourteen twelve-ounce beers during the two hours he was at the Kelly

                Hotel; that immediately after he left, he was stumbling and falling to the ground, and

                could not identify where he lived; that he was still highly intoxicated when found by police

                more than four hours later; and that his blood alcohol content was 0.214 percent

                approximately six hours after leaving the Kelly Hotel."                 kl, 711 A.2d at 529. Therefore,

                the Fandozzi Court determined that the trial court improperly granted summary judgment

                in favor of Kelly Hotel as there was an issue of material fact concerning whether the

                decedent was visibly intoxicated at that time he was served alcohol at the hotel.                          .!st., 711
A.2d at 529.3

                         The Plaintiffs also cite to Couts v. Ghion, 281 Pa. Super. 135, 421 A.2d 1184

                (1980), which is a plurality decision of the Pennsylvania Superior Court.4 In that case,

                Dean P. Ghion (hereinafter "Ghion") attended a business meeting hosted by a soft drink

                distributor, Refreshment Products, Inc., at a restaurant and motel operated by Holiday

                House, Inc. The attendees of the meeting, including Ghion, were furnished with alcohol.

                Ghion consumed eight alcoholic beverages at the meeting and ate lunch after the

                3
                  The Plaintiffs assert that this Court erred in failing to follow the Court's ruling in Fandozzi. That case is
                distinguishable from the current matter, as the decedent was observed by three individuals while on or near the Kelly
                Hotel premises and they noticed the decedent staggering, slurring his speech, he fell on two occasions in the street
                and he fell asleep on the porch of the Kelly Hotel. These observations were all in relation to the decedent attempting
                to leave the Kelly Hotel. In the current matter, the only testimony provided from Shakespeare's Restaurant is from
                Defendant Venn, who stated that Defendant Krivosh did not appear to visibly intoxicated while at the restaurant or
                when they were leaving. Hence, Fandozzi is distinguishable from the current case as the case contained testimony
                that the decedent was visibly intoxicated as he attempted to leave the Kelly Hotel and, in the current matter, the
                testimony indicates that Defendant Krivosh was not visibly intoxicated while inside of Shakespeare's Restaurant or
                upon leaving the same. The Plaintiffs merely presented testimony of Officer Disher and Mr. Allen concerning
    53RD        Defendant Krivosh's condition at the time of the accident and testimony concerning his blood alcohol content.
                4
  JUDICIAL        The Pennsylvania Supreme Court has stated that plurality opinions do not have precedential value. Commonwealth
  DISTRICT      v. Baldwin, 604 Pa. 34, 42, 985 A.2d 830, 835 (2009) (citing Kelley v. State Employees' Ret. Bd., 593 Pa. 487, 932
A.2d 61, 67-68 (2007)).

WRENCE COUNTY
PENNSYLVANIA                                                             13
                                                                                      Circulated 12/03/2015 04:19 PM




                 meeting concluded. At 5:00 p.m., Ghion went to a bar located elsewhere in the Holiday

                 House restaurant where he drank two more alcoholic beverages. He finished the drinks

                 at 5:15 p.m. and left the Holiday House, Inc. in his automobile. Ghion was then involved

                 in an accident at 6:00 p.m. as he was driving on Route 30 North and his vehicle crossed

                 the double yellow line. He was traveling in the westbound lanes when he struck a

                 Toyota pickup. The driver of that vehicle died as a result of the collision. Within

                 minutes, a police officer arrived to investigate the scene. He observed Ghion walking

                 with a staggering gait and he detected a strong odor of alcohol. Ghion also fumbled

                 through his wallet and dropped some cards when he was asked to provide his driver's

                 license and registration. Additionally, Ghion's speech was slurred. The appellant not

                 only filed suit against Ghion, but against Refreshment Products, Inc. and Holiday House, ·

                 Inc. for serving Ghion alcohol when he was visibly intoxicated. The trial court granted

                 summary judgment on behalf of Refreshment Products, Inc. and a compulsory nonsuit in

                 favor of Holiday House, Inc. As a result, the appellant appealed to the Superior Court of

                 Pennsylvania arguing that the trial court erred in entering judgment as there were issues

                 of material fact concerning whether Ghion was visibly intoxicated when those parties

                 served him alcohol.

                        The Court initially stated that Refreshment Products, Inc. could not be held liable

                 under the Dram Shop Act as the Courts have refused to impose liability upon persons

                 who are not licensed and engaged in the sale of intoxicants.   kl, 281 Pa. Super. at 140,

                 421 A.2d 1187 (citing Manning v. Andy, 454 Pa. 237, 310 A.2d 75 (1973)). The Couts

                 Court then focused its attention on Holiday House, Inc. The Court determined that the
    53RD

 JUDICIAL
  DISTRICT
                 evidence presented was sufficient for that issue to be submitted to a jury.   kl, 281   Pa.


WRENCE  COUNTY
:>£NNSYLVANIA                                                 14
                                                  ~.
                                              (                                              Circulated 12/03/2015 04:19 PM




                      Super. at 142, 421 A.2d 1188. The appellants' evidence included testimony concerning

                      Ghion's substantial alcohol consumption, his erratic driving, failing to utilize the lights on

                      his vehicle, the appearance of intoxication noted by the police officer and improperly

                      excluded evidence of his blood alcohol content. The Court stated, "Despite the lack of

                      direct evidence bearing on Ghion's condition when he was served his last drink, we think

                      that the jury could have reasonably concluded that he was visibly intoxicated at that

                      time."   kl   Therefore, the Couts Court affirmed the trial court's decision to enter summary

                      judgment in favor of Refreshment Products, Inc. and reversed the trial court's entry of a

                      compulsory nonsuit concerning Holiday House, Inc.       kl
                               Defendant Heron's Landing argues that this case more similarly resembles

                      Johnson, 419 Pa. Super. 541, 615 A.2d 771. In that case, the appellants were involved

                      in a one-vehicle automobile accident after frequenting several local drinking

                      establishments with friends. The appellants argued that the drinking establishments

                      violated the Dram Shop Act by serving the driver alcohol when she was visibly

                      intoxicated. The driver picked up her passenger at approximately noon at his mother's

                      residence where he resided. They went to the Chestnut Street Inn where they had three

                      12-ounce beers. At 1 :00 p.m., the appellants walked to nearby Sunbury Eagles where

                      they consumed several 16-ounce beers. They then watched a movie before driving to

                      the Milton Eagles, which they soon left because it was crowded. Apparently, they went

                      to the Milton American Legion where the passenger drank beer and gambled. The

                      driver vaguely remembers consuming beer there as well. The appellants also stopped at

                      the Halfway House; however, the appellants were not served alcohol there. They used
      53RD
   JUDJCIA     L
                      the bathroom and left that establishment. Soon thereafter, the appellants were involved
   OJSTR     JCT




1,,WRENCE    COUNTY
PENNSYLVANIA                                                        15
                                                                                         Circulated 12/03/2015 04:19 PM




                    in a one-vehicle accident. The appellants filed suit seeking damages against the

                    drinking establishments that they visited for violations of the Dram Shop Act.

                           The appellees filed motions for summary judgment arguing that there was no

                    evidence that the appellants were served alcohol while they were visibly intoxicated.

                    The trial court granted those motions and noted that the only evidence that the

                    appellants were visibly intoxicated came from the appellants' expert report stating that

                    the driver's blood alcohol content would have been higher than .226 percent when she

                    left the Halfway House and it would have been .07 percent when she began drinking at

                    the Sunbury Eagles. According to that report, the driver's blood alcohol content would

                    have exceeded .10 percent during the time when she was drinking at the Sunbury

                    Eagles and would have exceeded .15 percent by the time they left that establishment.

                    The expert also opined that a person with those blood alcohol contents would have

                    shown visible signs of intoxication, including a decreased capacity for hearing resulting

                    in speaking louder, decreased dexterity, diminished motor skills, compromised reaction

                    time, slurred speech and sometimes bloodshot eyes. The trial court reasoned that the

                    expert report was based upon the effects of alcohol on the average person and not

                    personal observations of the appellants on the day in question. The appellants filed an

                    appeal to the Superior Court of Pennsylvania asserting that there is a genuine issue of

                    fact as to the driver being served while she was visibly intoxicated as she was served

                    alcoholic beverages at all of the establishments and the expert report outlines the typical

                    signs of intoxication the average person would have displayed given the driver's

                    estimated blood alcohol content.
    53RD

  JUDICIAL
  DISTRICT




NRENCE     COUNTY
,ENNSYL.VANIA                                                    16
                                                                                       Circulated 12/03/2015 04:19 PM




                         The Johnson Court agreed with the trial court's ruling and explained that when

                  examining whether a person is visibly intoxicated, the courts should place emphasis on

                  what can be seen and not focus as much on blood alcohol content. ~' 419 Pa. Super.

                  at 551, 615 A.2d at 776 (quoting Laukemann v. Com., Pennsylvania Liquor Control Bd.,

                  82 Pa. Cmwlth. 502, 506, 475 A.2d 955, 956-957 (1984)). The Court explained, "A

                  review of the Record displays that there is nothing to indicate that [the driver] was served

                  while visibly intoxicated at any of the drinking establishments. Quite the contrary is true.

                  [The passenger] asserted in his deposition testimony that [the driver] was not visibly

                  intoxicated the day of the accident." ~   Moreover, the Court determined that the expert

                  testimony did not create a question of fact as it is merely an attempt to relate back the

                  blood alcohol content when the appellants were at certain establishments before the

                  accident and it indicates the visible signs of intoxication that the average person would

                  demonstrate. ~. 419 Pa. Super. at 552, 615 A.2d at 776. However, there is no

                  indication that the driver's reaction to alcohol ingestion would be the same as the

                  average person's response. ~      Thus, the appellants have failed to produce any witness

                  to support their position, the trial court properly granted summary judgment. ~

                         The Superior Court of Pennsylvania addressed a similar case to the current

                  matter in Conner v. Duffy, 438 Pa. Super. 277, 652 A.2d 372 (1994). In that case, the

                  driver collided with the appellant while driving home from a Philadelphia Phillies baseball

                  game hosted at Veteran's Stadium in Philadelphia, Pennsylvania. The driver was

                  arrested and charged with driving under the influence. The appellant filed suit asserting

                  claims of negligence against the concessionaire at the Stadium and the Philadelphia
    53RD
  JUDICIAL
                  Phillies for serving the driver while he was visibly intoxicated. The concessionaire and
  DISTRICT




WRENCE   COUNTY
PENNSYLVANIA                                                   17
                                          {
                                          I
                                                                                                Circulated 12/03/2015 04:19 PM




                    the Philadelphia Phillies moved for summary judgment, which was granted by the trial

                    court. The appellant filed an appeal to the Superior Court of Pennsylvania. The

                    appellant offered the deposition testimony of one of the driver's friends who attended the

                    baseball game. He stated that beer purchases were made at the stadium and the driver

                    drove erratically when exiting the stadium. The arresting police officer also testified that

                    the driver appeared to be intoxicated approximately one hour after the baseball game

                    concluded. He exhibited slurred speech and blood shot eyes. The appellant contended

                    that the results of the field sobriety tests, blood alcohol tests and "relation back"

                    testimony by the appellant's expert demonstrated that the driver would have appeared

                    intoxicated during the time he was at the stadium.

                           The Conner Court emphasized that the driver's friend testified that the driver did

                    not appear to be intoxicated at the stadium and his erratic driving was attributed to his

                    unfamiliarity of the roadways as he missed the turn to enter Interstate 95. ~. 438 Pa.

                    Super. at 282, 652 A.2d at 374. The friend also stated that he was not concerned about

                    the driver's ability to operate the vehicle. ~        In addition, the friend could not testify to

                    ever seeing the driver purchase beer from the concession stand or the usherette. ~.
438 Pa. Super. at 282, 652 A.2d at 375. In fact, the friend stated that the five of them

                    who went to the game together, alternately purchased beer based upon who wanted a

                    beer at that particular time. ~ The Court explained there was no nexus between the

                    beer purchases and the driver's visible intoxication as the only certain testimony

                    provided by the friend was that the driver did not appear to be intoxicated. ~             As a

                    result, the appellant's only proof of visible intoxication was the driver's appearance at the
    53RD

  JUDICIAL          time of his arrest and the relation back testimony by the appellant's expert. ~. 438 Pa.
  DISTRICT




WRENCE     COUNTY
PENNSYLVANIA                                                         18
                                                                                         Circulated 12/03/2015 04:19 PM




                    Super. at 283, 652 A.2d at 374. The appellant contended that the evidence presented

                    was sufficient to demonstrate that the driver was visibly intoxicated when he was served

                    alcoholic beverages pursuant to the Court's decision in Couts. The Conner Court initially

                    noted that Couts is a plurality opinion and is not binding on the Court's decision. kt_ The

                    Court also distinguished Couts from Conner as there was a lack of erratic driving, the

                    difference in time that elapsed between the blood alcohol testing and the accident and

                    there was testimony from the friend that the driver consumed more beer in the vehicle

                    after leaving the stadium. kt_ Thus, the Conner Court affirmed the trial court's decision

                    to grant summary judgment in favor of the appellees. kt_

                           In the case sub judice, Defendant Krivosh made arrangements to meet Mary

                    Frances Venn at Shakespeare's Restaurant for drinks. Prior to leaving to travel to the

                    restaurant, Defendant Krivosh drank two "gulps" of vodka for a total consumption of

                    approximately eight ounces. He placed the bottle of vodka in his vehicle and then

                    departed for Shakespeare's Restaurant. Defendant Venn arrived at the restaurant first

                    and was later joined by Defendant Krivosh, who ordered a vodka and tonic for both of

                    them. They began conversing and Defendant Krivosh informed Defendant Venn that he

                    was terminating their relationship. Defendant Krivosh consumed that beverage and

                    ordered another one. He drank half of that beverage and paid for the drinks with a $20

                    bill prior to leaving the restaurant. Defendant Venn left shortly thereafter and followed

                    him into the parking lot. Defendant Krivosh and Defendant Venn entered their vehicles

                    and Defendant Krivosh drove off followed by Defendant Venn. After traveling a short


    53RD
  JUDICIAL
  DISTRICT




WRENCE     COUNTY
PENNSYLVANIA                                                     19
                                                                                                  .
                                                                                                i'·       Circulated 12/03/2015 04:19 PM




                    distance5, they arrived at a traffic light and Defendant Krivosh sped away when the light

                    turned green. Defendant Venn lost sight of his vehicle at that time. As Defendant

                    Krivosh was driving outside of Defendant Venn's view, he crossed into the other lane of

                    the roadway and struck the Plaintiffs' vehicle, which caused Elvin W. Jenkins to suffer

                    severe injuries. The distance from the traffic light to the site of the accident was

                    approximately a quarter of a mile. Defendant Venn approached the site of the accident

                    and she parked her vehicle behind Defendant Krivosh's truck. Defendant Krivosh exited

                    his vehicle and approached the other vehicle where he realized that Mr. Jenkins was

                    trapped inside. Defendant Krivosh returned to his vehicle and attempted to dispose of

                    the vodka bottle over a nearby hillside. Patrolman Disher then arrived at that scene and

                    observed that Defendant Krivosh had glassy, bloodshot eyes, he was swaying in a

                    circular motion and he emanated an odor of alcohol. Defendant Krivosh was attempting

                    to keep his mouth closed in an effort to hide the odor of alcohol. Officer Disher then

                    administered three field sobriety tests, which Defendant Krivosh failed. One of the field

                    sobriety tests was a portable breath test, which indicated that Defendant Krivosh's blood

                    alcohol content was .09 percent. Mr. Krivosh was transported to Ellwood City Hospital

                    and submitted to a blood alcohol test, which revealed he had a blood alcohol content of

                    0.154 percent.6 The Plaintiffs provided an expert report from Karl E. Williams, MD, MPH,

                    who utilized methods of relation back extrapolation to determine that Defendant Krivosh

                    would have had a blood alcohol content of 0.172 percent when he was at Shakespeare's

                    Restaurant or the equivalent of eight or nine alcoholic beverages. He opined that is a

                    5
                      Officer Disher testified that the drive from Shakespeare's Restaurant to the site of the accident would last
    53RD            approximately ten minutes depending on the traffic lights.
                    6
  JUDICIAL            The Defendant's blood alcohol content was provided to the Court through the Police Crash Reporting Form created
  DISTRICT          by Officer Matthew Liberatore of the Ellwood City Police Department and the Affidavit of Probable Cause authored
                    by Officer Disher relating to the Defendant's criminal charges for driving under the influence.

WRENCE     COUNTY
PENNSYLVANIA                                                               20
                                                                                                          Circulated 12/03/2015 04:19 PM




                 level of intoxication at which any casual observer would notice that Defendant Krivosh

                 was visibly intoxicated.

                          This case is similar to Conner as there is no direct testimony that Defendant

                 Krivosh was visibly intoxicated while being served alcoholic beverages at Shakespeare's

                 Restaurant.7 Defendant Venn testified in her deposition that Defendant Krivosh did not

                 appear to be intoxicated while at the restaurant. The two were able to engage in an in

                 depth conversation with no signs of intoxication.8 Moreover, the Plaintiffs did not provide

                 any testimony from any restaurant employees or other patrons of Shakespeare's

                 Restaurant that Defendant Krivosh appeared to be visibly intoxicated, such as having

                 difficulty walking, slurring his words, having a significant number of drinks or the length of

                 time Defendant Krivosh was at Shakespeare's Restaurant. Defendant Krivosh and

                 Defendant Venn testified that he had only one and a half vodka tonics at the restaurant

                 before paying the bill and departing, which is substantiated by his testimony that he paid

                 with $20. Only two drinks were served to the Defendant at Shakespeare's Restaurant

                 and there is no evidence that he was visibly intoxicated while served or at anytime inside

                 Shakespeare's Restaurant. The Plaintiff has also failed to produce evidence that

                 7
                   The Plaintiffs contend that the Court erred in failing to distinguish Conner from the current case. The Court
                 provided a thorough analysis of the Conner case and determined that it was factually similar to the current case as a
                 friend of the driver in Conner testified that the driver did not appear to visibly intoxicated at the stadium and the
                 Court emphasized that the friend's testimony was the only definitive testimony concerning the driver's condition. In
                 the current case, Defendant Venn's testimony that Defendant Krivosh did not appear to be visibly intoxicated at
                 Shakespeare's Restaurant is the only testimony provided to this Court concerning his condition when he was served
                 alcohol by employees of Defendant Heron's Landing. The Plaintiffs make the distinction that the driver's friend in
                 Conner was a non-party to the suit; however, the Court does not find that Defendant Venn's status as a party
                 invalidates her testimony that Defendant Krivosh was not visibly intoxicated because her interests in the matter are
                 not the same as Defendant Heron's Landing and it is unlikely that her testimony in that regard was influenced by her
                 status as a defendant.
                 8
                   The Plaintiffs contend that the Court could have and should have disregarded Defendant Venn's and Defendant
    53RD         Krivosh's testimony as their interests were aligned with the interests of Defendant Heron's Landing. The Court
  JUDICIAL       disagrees as they may have been more willing to place blame on Defendant Heron's Landing for the accident instead
  DISTRICT       of themselves. Moreover, Defendant Venn's testimony is the only evidence provided to this Court describing
                 Defendant Krivosh's condition inside of Shakespeare's Restaurant.

WRENCE  COUNTY
PENNSYLVANIA                                                              21
                                                                                                                 Circulated 12/03/2015 04:19 PM




                     Defendant Krivosh was having difficulty in Shakespeare's Restaurant or that he was

                     visibly intoxicated in the parking lot. In addition, there is no evidence of erratic driving

                     during the ten-minute drive prior to Defendant Krivosh's failure to navigate the bend

                     causing the collision with the Plaintiff's vehicle. The record is also devoid of any

                     reference that Defendant Krivosh was unable to control his vehicle other than his

                     testimony that it seemed like his truck steering was not responding when he attempted to

                     navigate the curve in the road. The Plaintiffs rely entirely upon the testimony of Officer

                     Disher9 and the affidavit of Mr. Allen, who both observed Defendant Krivosh after the

                     accident. They both stated that Defendant Krivosh appeared to be visibly intoxicated

                     when they observed him. It must be noted that when Defendant Krivosh was observed

                     by Mr. Allen he had just been in a high speed collision with another vehicle, yet he still

                     had the wherewithal to throw the vodka bottle, which was half empty, over the hill.10 Mr.

                     Allen also stated that he observed Defendant Krivosh operating his vehicle immediately

                     before the accident occurred, which was after Defendant Krivosh sped up to avoid being

                     followed by Defendant Venn. The Plaintiffs have provided the expert report of Dr.

                     Williams to demonstrate that Defendant Krivosh's blood alcohol content would have

                     been 0.172 percent when he was at Shakespeare's Restaurant and it would have been


                     9
                        The Plaintiffs assert that the Court erred in failing to consider that Officer Disher testified it would be apparent to
                     any reasonable person that Defendant Krivosh was intoxicated approximately ten minutes after leaving Heron's
                     Landing. However, that testimony is not admissible at trial as Officer Disher is not permitted to speculate as to how
                     a reasonable person would interpret Defendant Krivcshs condition nor is he permitted to render a legal conclusion as
                     to what a reasonable person would have observed concerning Defendant Krivosh. At trial, Officer Disher would only
                     be permitted to render his observations of Defendant Krivosh.
                     10
                         In the Plaintiffs' Statement Of Errors Complained Of On Appeal, they assert that the Court erred in finding the fact
                     that Defendant Krivosh was able to throw the vodka bottle over a hill just after the accident was important. This fact
                     indicates that Defendant Krivosh was still cognizant of his environment, which is another indication of a lack of
     53RO            visible intoxication. This was not the sole fact relied upon by the Court and it is merely referred to as part of the
   JUDICIAL          Court's reasoning to be analyzed along with the other facts and evidence that the Court was presented. The
   DISTRICT          Defendant seems to take offense to the wording initially used by the Court, which stated, "It is important to note ... "
                     However, the Court was not emphasizing that fact over any of the other facts that it recited in its analysis.

,WRENCE     COUNTY
PENNSYLVANIA                                                                    22
                                              (                                                             Circulated 12/03/2015 04:19 PM




                  apparent to a casual observer that he was visibly intoxicated. According to Conner, that

                  "relation back" testimony is insufficient to create a question of fact to permit the issue of

                  visible intoxication to be decided by a jury. The Court will also note that the terminology

                  utilized by 47 P.S. § 4-493(1) indicates that an establishment may not serve alcohol to

                  any patron that is visibly intoxicated at the time the alcoholic beverage is served.

                  (emphasis added). In this case, there is no evidence or testimony that Defendant

                  Krivosh appeared visibly intoxicated while he was at Shakespeare's Restaurant. In fact,

                  Defendant Venn testified to the opposite that Defendant Krivosh did not appear to be

                  intoxicated and she could not smell alcohol on his breath. The Plaintiffs have not

                  presented any evidence demonstrating that Defendant Krivosh was slurring his words at

                  Shakespeare's Restaurant, he was unable to walk properly or he was driving erratically

                  prior to the accident. To uphold Plaintiff's theory would unnecessarily impose liability

                  upon any establishment serving alcoholic beverages when there has been testimony by

                  a police officer that a driver is under the influence despite a complete void of direct

                  evidence that the driver was visibly intoxicated when he was served alcohol at the

                  establishment.11

                           The Plaintiffs contend that the Court failed to consider the circumstantial evidence

                  of Defendant Heron's Landing's violations of Pennsylvania Liquor Laws in general.


                  11
                     The Plaintiffs argue that the Court erred in acknowledging that the Plaintiffs were permitted to establish their case
                  through circumstantial evidence and then proceeding to ignore the law. The Court did not ignore the law regarding
                  the Plaintiffs' ability to prove visible intoxication through circumstantial evidence. Conversely, the Court applied the
                  law as it is established by the existing case law that is binding upon this Court's decision. The Court considered the
                  Plaintiffs' circumstantial relation back testimony and found that there was no indication that Defendant Krivosh was
                  visibly intoxicated when he was served with alcohol at Shakespeare's Restaurant. In fact, any relation back evidence
                  presented by the Plaintiffs deals with the condition of Defendant Krivosh at the time of the accident and fails to
    53RD          correlate with the direct evidence that was provided to the Court. After an examination of the Court's thorough
  JUD IC IA L     analysis of this matter, it is disingenuous for the Plaintiffs to assert that the Court ignored applying the law in this
  DISTRICT        matter as the Court clearly set forth the established standards for reviewing a case dealing with visible intoxication
                  and it examined, in detail, prominent cases involving that issue.
WRENCE   COUNTY
:,ENNSYLVANIA                                                               23
                                                                               I
                                                                               i·
                                                                                        Circulated 12/03/2015 04:19 PM




                    However, circumstantial evidence of general violations of the Pennsylvania Liquor Laws

                    do not have any relevance to the issues raised in Defendant Heron's Landing's Motion

                    For Summary Judgment as it claimed Defendant Krivosh was not visibly intoxicated

                    while at Shakespeare's Restaurant. Any violations of the Pennsylvania Liquor Laws by

                    Defendant Heron's Landing that do not concern serving alcohol to Defendant Krivosh fail

                    to establish that Defendant Krivosh was visibly intoxicated when he was at

                    Shakespeare's Restaurant on the night of the accident.

                           The Plaintiffs assert that Defendant Krivosh consumed approximately 16 ounces

                    of vodka at his residence prior to leaving for Shakespeare's Restaurant as evidenced by

                    the half-empty vodka bottle he attempted to discard after the accident. However, there is

                    no testimony or evidence demonstrating that Defendant Krivosh consumed more than 8

                    ounces of vodka prior to departing for Shakespeare's Restaurant. It is entirely plausible

                    that Defendant Krivosh consumed vodka from that bottle at another time, either prior to

                    the date of the accident or after he left Shakespeare's Restaurant. Additionally, the only

                    evidence concerning the amount of vodka missing from the bottle was provided by Dr.

                    Williams, who stated that Officer Disher provided him with a bottle of vodka that

                    contained 203 cubic centimeters of vodka remaining from the original volume of 750

                    cubic centimeters. There is no testimony as to when the entirety of the missing 547

                    cubic centimeters was consumed. Therefore, the Court finds that the Plaintiffs have

                    failed to present evidence creating a material fact regarding whether Defendant Krivosh

                    was visibly intoxicated when he was served alcohol at Shakespeare's Restaurant.


    53RD
  JUDICIAL
  DISTRICT




.'VRENCE   COUNTY
'ENNSYLVANIA                                                    24
                                                                              (
                                                                                      Circulated 12/03/2015 04:19 PM




                       The Plaintiffs assert the Court erred in failing to consider circumstantial evidence

                of the spoliation of evidence by Defendant Heron's Landing as it relates to the

                destruction of the videotape and the cash receipts.

                       The decision to impose sanctions is within the discretion of the court and

                sanctions should not be imposed without some willful disregard or disobedience of an

                order of court or another obligation which is expressly stated. Pompa v. Hojnacki, 445
Pa. 42, 45, 281 A.2d 886, 888 (1971) (citing Rapoport v. Sirott, 418 Pa. 50, 56, 209 A.2d
421, 424 (1965)). Here, Plaintiffs seek to impose spoliation sanctions on Defendants

                because Defendants are no longer in possession of the surveillance videotape and the

                cash receipts.

                       Courts have adopted the spoliation doctrine which allows for an inference that

                evidence destroyed by one party would have been unfavorable to the position of the

                offending party. Mount Olivet Tabernacle v. Edwin L. Wiegand Division, Emerson

                Electric Co., 781 A.2d 1263, 1269 (Pa. Super. 2001) (citing Schmid v. Milwaukee Elec.

                Tool Corp., 13 F.3d 76 (3rd Cir. Pa. 1994)). The spoliation inference has both

                prophylactic and punitive effects.   kl   Under this rule the court may impose various

                sanctions, which include: "dismissal, striking out pleadings or portions thereof,

                prohibiting the introduction of evidence, and permitting the inference at trial that the

                destroyed evidence would have been harmful to plaintiff." Troup v. Tri-County

                Confinement Sys., 708 A.2d 825, 828 (Pa. Super. 1998) (citing Robinson v. Alston, 413
Pa. 296, 197 A.2d 40 (1964)).

                       The Pennsylvania Supreme Court has provided the following factors to aid the
   53RO
 JUDICIAL       court in deciding the proper penalty for spoliation:
 DISTRICT




WRENCE COUNTY
,ENNSYLVANIA                                                   25
                                                                                          Circulated 12/03/2015 04:19 PM




                          (1) the degree of fault of the party who altered or destroyed the evidence;
                          (2) the degree of prejudice suffered by the opposing party, and (3) the
                          availability of a lesser sanction that will protect the opposing party's rights
                          and deter future similar conduct. Shroeder v. Commonwealth, 551 Pa.
243, 250-251.

                          In deciding the proper sanction for spoliation, the court should apply the least

                   drastic sanction, such as a curative instruction that would both remedy the problem of

                   the missing evidence, if applying any sanction at all. Sebelling by & through Sebelling v.

                   Yamaha Motor Corp., USA, 705 A.2d 904, 907 (Pa. Super. 1998).

                          The Court must determine the degree of fault attributable to Defendant and in

                   order to do this the Court must examine "two components: responsibility, and the

                   presence or absence of bad faith." Mount Olivet Tabernacle, 781 A.2d at 1270. Also, if

                   comparable evidence exists then the prejudice created by the spoliation of the evidence

                   is removed. O'Donnell v. Big Yank, 696 A.2d 846, 848-849 (1997) (citing Quaile v. Carol

                   Cable Co. Inc., 1993 U.S. Dist. Lexis 2745 (E.D. Pa. 1993); Martin v. Volkswagen of

                   America, Inc., 1989 U.S. Dist. Lexis 8087 (E.D. Pa. 1989)); See also Amico v. Radius

                   Communications, 2001 Phila. Ct. Com. Pl. Lexis 89 (2001).

                          The spoliation of papers or documents, which the party ought to produce gives

                   rise to an unfavorable presumption as that party's conduct may be properly attributed to

                   his knowledge that the document itself would operate against him or her during the

                   litigation process. Ward v. Torchia, 49 Pa. D. & C. 4th 315, 321-322 (2000). The Ward

                   Court held that spoliation applied to a real estate broker who knowingly withheld the

                   identity of a person the broker wrongfully let onto the property. !.g_,_ (emphasis added).

                          Dale Thomson, the general manager for Shakespeare's Restaurant, testified that
    53RD

  JUDICIAL         there were security cameras installed in the restaurant on the night of the accident. He
  DISTRICT




WRENCE    COUNTY
;)ENNSYLVANIA                                                   26
                                           (   .                                          Circulated 12/03/2015 04:19 PM




                      was able to view those videos for 15 days and then they would be recorded over. Mr.

                      Thomson was not sure as to whether those recordings could be preserved for later

                      viewing as he never attempted to save a recording from that system. He also testified

                      that Shakespeare's Restaurant utilized a point of sale system called Digital Dining to

                      record the sales of alcoholic beverages and food. However, he stated that Digital Dining

                      did not have the capabilities of maintaining a record of what's been purchased or billed

                      for at Shakespeare's Restaurant, but he had daily reports, which included a report for

                      every bartender showing their total sales and how the sales were made either through

                      cash or credit cards. There is a general report that is produced as well for the entire

                      operation for the day and a profit report that shows where all the money came from

                      relating to the different departments. Mr. Thomson also described a detailed credit card

                      report that listed all of the credit cards that were processed that day. He explained that

                      there are no records preserving a receipt for alcohol purchases that are paid in cash

                      detailing the exact beverages that were purchased other than the receipt. That

                      information would be shown on the server's report with a line item indicating there was a

                      check for a certain amount and it was paid in cash. Furthermore, a detailed report from

                      the night of the accident would not be available as it is only preserved for 18 months

                      before it is purged from the system. Mr. Thomson stated that he did not attempt to

                      preserve the reports demonstrating the cash receipts from the day of the accident upon

                      receiving notice of the current lawsuit as it would be impossible to identify which

                      transaction involved Defendant Krivosh as he paid in cash. It must be noted that Mr.

                      Thomson attempted to research the credit card report to determine if Defendant
    53RO
  JUDICIAL
  DISTRICT
                      Krivosh's name could be found on that report, which it was not as he paid in cash.


WRENCE       COUNTY
PENNSYLVANIA                                                      27
                                                                                            Circulated 12/03/2015 04:19 PM




                               Based upon those facts, the Court finds no reason to impose spoliation sanctions

                    upon Defendant Heron's Landing at the current stage of the litigation as the records

                    were not intentionally discarded to destroy evidence. The surveillance tape from the

                    date of the accident was erased automatically 15 days after it was recorded and Mr.

                    Thomson, who was in charge of those recordings, did not know of a method for

                    preserving that recording. At the time that the surveillance video would have been

                    erased, Defendant Heron's Landing would not have had notice that it was going to

                    become a defendant in the current suit and it had no reason for taking extra measures to

                    ensure that the surveillance video was preserved. Similarly, Mr. Thomson attempted to

                    search the daily reports for Shakespeare's Restaurant for the date of the accident when

                    he received notice that Defendant Heron's Landing was named as a defendant in the

                    current case. However, there would not have been a detailed report of Defendant

                    Krivosh's transaction as he paid in cash and his identity would not have been associated

                    with a particular receipt. The Court finds that Mr. Thomson made a reasonable effort to

                    attempt to locate records that may have stated Defendant Krivosh's drink order on the

                    night of the accident, but was unable to identify his receipt because he paid in cash.

                    Hence, the Court is not willing to impose spoliation sanctions or make an adverse

                    inference from the unintentional destruction of the surveillance video and cash receipts

                    in the current matter.

                              For the reasons set forth in this Opinion, the Plaintiffs' Appeal should be denied in

                    its entirety.


    53RD
  JUDICIAL                • .. ~
  DISTRICT
                                      ·yn/ORIGINA.L

WRENCE     COUNTY                  20\SFEB l O A IQ: 20
PENNSYLVANIA                                                       28
                                     HELEH i. MORG;.\h,
                                      ?RO AHO CLERK